Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 26, 2016

                                      No. 04-15-00796-CR

                                        Dennis COSBY,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR3606
                           Honorable Philip Kazen, Judge Presiding


                                         ORDER

       On April 5, 2016, after notifying appellant of a missed deadline to file his brief, this
Court granted appellant a 10-day extension of time, to April 15, 2016. Appellant failed to file his
brief.

       Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
       as may be necessary to assure the effective assistance of counsel, which may include the
       appointment of new counsel.

       (3) Has appointed counsel abandoned the appeal? Because sanctions may be necessary,
       the trial court should address this issue even if new counsel is retained or substituted
       before the date of the hearing.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order appellant=s counsel to be
present at the hearing.
        The trial court is further ORDERED to hold this hearing within 15 days of the date of this
order. It is also ORDERED that a supplemental clerk’s and reporter’s records of this hearing be
filed in this court, no later than 30 days from the date of this order, which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted, (2) written
findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions. All appellate filing dates are ABATED pending further orders from this
court.



                                                    _________________________________
                                                    Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court